.%  ,Case 3:21-cv-00805-LEK-ML Document1 Filed 07/15/21 Page 1 of 12

 

U.S. DISTRICT COURT 1.0. OF NY.
[LED

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK WL 15 2oat
AT_____ O'CLOCK
John M. Durmutad. Clerk - Utica

CAMERON CATES )

)
Plaintiff, )

)
vs. ) CIVIL case no.: 3,aI-CX Oem)

(LEK/
JARED SHLEMOVITZ, d/b/a ) COPYRIGHT INFRINGEMENT
JUNTO SOUNDS, ) PURSUANT TO TITLE 17
PROCTER & GAMBLE CORPORATION, ) U.S. COPYRIGHT CODE
d/b/a/ FEBREZE, ) § 501
GREY ADVERTISING CORPORATION, )
WPP GROUP USA INCORPORATED )

)
Defendants. )

 

Plaintiff demands a trial by: JURY

Plaintiff in the above-captioned action, alleges as follows:

Page 1 of 7
_ Case 3:21-cv-00805-LEK-ML Document 1 Filed 07/15/21 age 2 of 12

JURISDICTION
1. This is a civil action seeking relief and
damages to defend and protect the rights guaranteed by the
Constitution of the United States.
2. This action is brought pursuant to Title 17
U.S. Copyright code § 501.
3. This Court has jurisdiction over this action
pursuant to 28 U.S.C. §§ 1331 (Federal Question) and
1338 (a) (Copyrights).
4. This Court is the proper venue pursuant to
28 U.S.C. § 1391 (b) (2).
PARTIES
5. Plaintiff: Cameron Cates
Address: 290 Humphrey Road
South New Berlin, Chenango County, New York, 13343
6. a. Defendant: Jared Shlemovitz
Official Position: Production Manager,
Founder, d/b/a Junto Sounds.
Address: 55 Bethune Street
New York, Greenwich Village, New York, 10014
7. ob. Defendant: Procter & Gamble Corporation
Official Position: d/b/a "FEBREZE" Brand.
Address: l Procter & Gamble Plaza

Cincinnati, Ohio, 45202

Page 2 of 7
_ Case 3:21-cv-00805-LEK-ML Document 1 Filed 07/15/21 Page 3 of 12

8. c. Defendant: Grey Advertising Corporation
Official Position: Worldwide Chief Executive
Office, Grey Group, Advertisers.
Address: 200 Fifth Avenue
New York, New York, 10010
9. 4d. Defendant: WPP Group USA Incorporated
Official Position: A holding company for
Grey Advertising Corporation.
Address: 3 World Trade Center
Greenwich Street, New York, New York, 10007
FACTS

10. Cameron Cates is a multi-disciplined and
nationally published artist.

ll. Early in Mr. Cates' career, Autumn of ]982, he
composed the song "SHE LOVES HER JOB" (the "Infringed
Composition"). Mr. Cates attributes his inspiration to the
power of women to choose who they are and love what they do
and be admired for it. (A copy of this original manuscript
is attached hereto as Exhibit "A".)

J2. The plaintiff set to work refining, rehearsing,

and recording a finished version of the Infringed Composition.

Page 3 of 7
Case 3:21-cv-00805-LEK-ML Document1 Filed 07/15/21 Page 4 of 12

13. Plaintiff deposited his finished version of the
Infringed Composition with the United States Library of
Congress' Copyright Office. This finished sound recording was
effectively registered on February 24, 1983 along with eight
additional finished sound recordings by the Plaintiff compiled
under the title "The songs I wrote in my spare time." The
registration code is: PAu 484-226. (A copy of this
registration is hereto attached as Exhibit "B".)

14, In early Spring 2021 it came to Plaintiff's
attention that the Defendants and/or their agents reproduced,
synchronized, distributed, and/or publicly performed ( and/or
caused to be reproduced, synchronized, distributed, and/or
publicly performed) a substantial portion of the Infringed
Composition without Plaintiff's authorization.

15. The substantial portion of the Infringed Composition
is the five note melodic hook notated in the plaintiff's
original manuscript measures five and six in sequence,
sounding as the finished audio recording registered with the
U.S. Copyright Office on February 24, 1983.

16. Defendant's five note "La, la, la, la, la."
used in their Febreze ads since 2017 in televised, radio, and
streaming commercial broadcasts is strikingly similar to
Plaintiff's five note melodic hook in cadence, melody, and
meaning. A sample of the Infringing ads may be viewed at:

https://www.ispot.tv/brands/dw2/febreze.

 

Page 4 of 7
Case 3:21-cv-00805-LEK-ML Document1 Filed 07/15/21 Page 5 of 12

17. Defendant's continued Infringement includes an
album of eight songs for public consumption titled "The
Freshness".

18. "The Freshness" album, consisting of eight
multi-genre songs of pop, hip-hop, and rap, all contain the
Infringed Composition.

19. "The Freshness" album, upon information and
belief, was uploaded to the publicly accessable website Sound
Cloud on March 11, 2019. This album may be streamed for

listening at: https://soundcloud.com/user-151564889/sets/the-

 

feabreze,.
20. Defendants do not have any license, authorization,
permission, or consent to use the Infringed Composition.

FIRST CAUSE OF ACTION

 

Copyright Infringement

 

21. Plaintiff refers to and incorporates the
allegations in Paragraphs 1 - 20., the same as if set forth
herein.

22. This cause of action arises under the copyright
laws of the United States and, in particular under ]7 U.S.C.
§§ i101, et seq. Through the conduct arrived herein, Defendants
have infringed Plaintiff's copyrights in the Infringed

Composition in violation of 17 U.S.C. 501.

Page 5 of 7
_Case 3:21-cv-00805-LEK-ML Documenti1 Filed 07/15/21 Page 6 of 12

23. Defendants have had knowledge of this Infringement,
at least as of the delivery of Emails dated April 26, 2021,
April 28, 2021, and a phone conversation with Grey Advertising
Corporation's attorney Katrina Dibbini at 11:40 AM E.S.T.,

May 17, 2021.

24. Defendants' acts of Infringement are willful and
in disregard of Plaintiff's rights.

25. As a direct and proximate result of the
infringement by Defendants, Plaintiff is entitled to damages
in an amount to be determined at trial.

26. Plaintiff is also entitled to Defendants'
profits attributable to the infringement pursuant to 17
U.S.C. 504(b).

27. Plaintiff is further entitled to its attorney
fees and costs pursuant to 17 U.S.C. 505.

PRAYER
Plaintiff prays for judgement against Defendants,
jointly and severally, as follows:
1. ’ For damages in such amount as may be found,
or otherwise permitted by law.
2. For all profits of Defendants attributable to
their infringement of Plaintiff's copyrights in the

Infringed Composition.

Page 6 of 7
.Case 3:21-cv-00805-LEK-ML Document1 Filed 07/15/21 Page 7 of 12

3. For a permanent injunction prohibiting
Defendants, and their respective agents, servants, employees,
officers, successors, licensees, and assigns, and all persons
acting in concert or participation with each or any of them,
from continuing to infringe Plaintiff's copyrights in the
Infringed Composition.

4, For prejudgement interest according to law.

5. For Plaintiff's attorneys' fees, costs and
disbursements in this action.

6. For such additional relief as the Court may

deem just and proper.

Dated: July 13, 2021 (th, submitted,

Cameron Cates

290 Humphrey Road

South New Berlin New York
13843

Tel.: (607) 334-2985

Fax: (607) 334-2985

Email: rcedco@frontiernet.net

 

Pro Se Plaintiff

Page 7 of 7
-Case 3:21-cv-00805-LEK-ML Document 1 Filed 07/15/21 Page 8&of 12

Exhibit “ A”

 
-Case 3:21-cv-00389§-LEK-ML Document 1 un 07/15/21 Page 9 of Geedse Hose

Leven 0. Cores
oe a V e coun
Ld O  Ofia%e

d= 3%

o~ het: m=

   
      
  

 
   

 
  

 
  

XN NAN g™

Jutsledoutt Kuew

 

oe Yu 6S AN \ \ Sa b&

   

—

, © TROPHY MUSIC CO.
ngSGHSD No 12 ‘ : Cleveland, Ohio 44113
Case 3:21-cv-00805-LEK-ML Document1 Filed 07/15/21 Rage 10 of 12

Exhibit * B”

 
Case 3:21-cv-00805-LEK-ML Document 1 Filed 07/15/21 Rage 11 of 12

CERTIFICATE OF COPYRIGHT REGISTRATION

This certificate, issued under the seal of the

information in this certificate has been made a
Ggpye ht Office records.

 

Office in accordance with the provisions of section 410(a)
of title 17, United States Code, attests that copyright reg-
istration has been made for the work identified below. The

ed
Nhu Kae’
REGISTER OF COPYRIGHTS
United States of America

Copyright

FORM PA

UNITED STATES COPYRIGHT OFFICE

 

part of the, beet

ae

 

 

RAG

 4B4~+296

PA

 

 

 

EFFECTIVE OATE OF REGISTRATION

BE.

(Day)

(Month)

 

 

 

 

 

DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE CONTINUATION SHEET (FORM PA/CON)

 

TITLE OF THIS WORK:

i©

 

NATURE OF THIS WORK: (See instructions)

Words+ Hosic.

 

 

PREVIOUS OR AL

e
The songs Lv re in wy s pave. tiwe

 

 

 

IMPORTANT:
ot that past, and leave the space for dates biank.

Under the law, the “author” of a “work made for hire” is generally the ampioyer, not the employee (sce instructions). If any part of this work
was “made for hire” check “Yes” in the space provided, give Ine employer (or other person for whom the work was prepared) as “Author”

 

 

 

 

 

 

 

 

 

 

 

 

s

 

 

 

NAME OF AUTHOR: DATES OF BIRTH AND DEATH:
Author(s) Cameron Cates Y% OT. Died......
. Was this author's contribution to the work a “work made for hire”? Yes...... No. ..%. (Yean (Year)
AUTHOR'S NATIONALITY OR DOMICILE: WAS us AUTHOR'S CONTRIBUTION TO
I Culeen of. Us ati ff. ee Ys: | Demietedin. q ND sce c cee eeas
a f 1 (Name of Country} Anonymous? Yes...... No y
AUTHOR OF: (Briefly describe nature of this author's contribution) tt he ; to outh ver th 1 Now.
t answer to either a} ese questions
wh Veo Most i= ot a\\ Ro § 294% bw He calltre “Yes,” see detailed instructions attached.
NAME OF AUTHOR: DATES OF BIRTH AND DEATH:
. Bom...... .. Died... .
Was this author's contribution to the work a “work made for hire? Yes...... No...... (Yeas) {Yoas)
AUTHOR’S NATIONALITY OR DOMICILE: WAS THIS AUTHOR'S CONTRIBUTION TO
2 © Citizen of... science eee eee es i or { Domiciledin...............000000005. > “
}—___ Nene Couey) _— (Name of County) Pracdangmous? Yet... No
AUTHOR OF: (Briefly describe nature of this author's contribution) " So
Uf the answer to ether of these questions is
“Yes,” see detailed instructions attached.
NAME OF AUTHOR: DATES OF BIRTH AND DEATH: |
... .. Died. .
Was this author's contribution to the work a “work made for hire"? Yes..... Now... (Yozr) (Yoar)
AUTHOR'S NATIONALITY OR DOMICILE: WAS THIS AUTHOR'S CONTRIBUTION TO
3 . oe THE WORK:
Citizen of 0... 00220. ce cece eee } or { Domiciledin..........00..00000 cane
' | Name of Country) of Country) Anonymous? 5 ves No
| AUTHOR OF: (Griefly describe nature ofthis author's contribution) >nymous res °
. lf the answer to either of these quesnons is
“Yes.” see detailed instructions attached.

 

 

 

YEAR IN WHICH CREATION OF THIS WORK WAS COMPLETED:

 

DATE AND NATION OF FIRST PUBLICATION:

 

 

 

 

 

 

 

 

 

Date... 6. ce eee . , bees
(Month) (Cay) (Year)
Croation Year... 8.9... Nasion. 6 6 ees
arect . {Name of Country)
| Prcblication {This information must be given in all cases.) (Complete this block ONLY if this wark has been published.)
NAME(S) AND ADDRESS(ES) OF COPYRIGHT CLAIMANT(S):
Cameron Cores
Clatmantis) S30 Rovkey A Ave ‘
Rrow, WY. 1067
{
i TRANSFER: (If the copyright claimant(s) named here in space 4 are different from the author(s) named in space 2. give a bref statement of how the
elaimant(s) obtained ownership of the copyright.) '
¢ Compzte all applicable spaces ({r bers 5-9) on the reverse side of this page DO NOT MERE

 

© Follow detailed instrucnons attached @ Sign the form atiine 8

 

 
.Case 3:21-cv-00805-LEK-ML Document1 Filed 07/15/21 Page.12 of 12

 

 

 

 

 

 

 

 

 

wna
eamneosy: Hi... APPLICATION RECEIVED:
CHECKEDBY:........... - 24 FER 1983
CORRESPONDENCE: DEPOSIT RECEIVED: | . FOR
: ‘|; COPYRIGHT
D ves 24 FEB 1983 . . OFFICE
peepee USE
p A ty g 8 4 —~ 22 6 DEPOSIT ACCOUNT REMITTANCE NUMBER ANO DATE: ONLY
Lo oO 139106 FEB 2483
DO NOT WRITE ABOVE THIS LINE. IF YOU NEED ADDITIONAL SPACE, USE CONTINUATION SHEET ( FORM PA/CON)
PREVIOUS REGISTRATION: (5)
© Has registration for this work, or for an earlier version of this work. already been made in the Copyright Office? Yes......... No. Be Leese
Registre-
© If your answer is “Yes,” why Is another registration being sought? (Check appropriste box) tien

Ci This is the first published edition of a.work previously registered in unpublished form.
OC Thisis the first application submitted by this author as copyright claimant.
( Thisis a changed version of the work, as shown by line 6 of the application.

© If your answer is “Yes,” give: Previous Registration Number. . . . . center n eee eres Year of Registration... 0.2.6... ee eee ee eee

 

 

COMPILATION OR DERIVATIVE WORK: (See instructions}

  
   
      
 

    

a an te Due te
Loeb 18. weal see’ “,, pan Ay (a, was SC “
hey os " a
. Sle, Loves Iker J 00", ,
MATERIAL ADDED TO THIS WORK: (Give a brief, general statement of the material that has been added to this work and in which copyright

is claimed.)

SSS

SC 2

 

 

 

DEPOSIT ACCOUNT: {If the registration fee Is to be charged toa | CORRESPONDENCE: (Give name and address to which corre-
Deposit Account established in the Copyright Office, give name and spondence about this application should be sent.)

remo oto name... Codeymevere Codes oo ccccecceeee
Name: ccc cece ee cee e eee eee ee een te een e eee neees Address... S38 2 ; Savker . Re. eee eeeeee iy
Account Number... 0. scecccceeeeesecceeseuceseeseeeeeee eee eeed Rion, boceeeeeeeeuees V) Neo 1ON6?..

 

 

 

Fee and
Coarrespond-
ence
CERTIFICATION: % [, the undersigned, hereby certify that { am the: (Check one} .
PPauahor Oother copyright claimant QClowner of exclusive right(s) Qauthorized agent of:. .. . . Camevorr. Cohes Levees eect eves eeeeyenneeee . (8)
Certification
(Apoiication

(Name of euthor or other copyright clamant, or owner of exchitive right(s))
of the work Identified in this application and that the statements made e in this ome are correct to the best of my knowledge.

Cr Handutttten signature: (X) . . w/e, Ss ped, . curt be
Typed or printed name. . . . Cameo .. eB bec eee ences Date alaa jez ve eeee

  
 

 

 

 

 

MAIL
Lo ceeeeeaes Cameron Cokes ee CERTIFICATE

(Narne) :
oo  BBYD, Bayle Bee ee. TO on
(Number, Street eT , i Certificate

Levee veuaead VOM) eres Bede BO ener te es wtpmaited

 

   

 

 

 

 

€. Ani nereen shes | inet: makes a falee adm I feet tn thee "s fos comaatbt sahert te.
